Name: 2005/811/EC: Council Decision of 14 November 2005 of appointing one Italian member and one Italian alternate member to the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2005-11-23

 23.11.2005 EN Official Journal of the European Union L 304/17 COUNCIL DECISION of 14 November 2005 of appointing one Italian member and one Italian alternate member to the Committee of the Regions (2005/811/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Italian Government, Whereas: (1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions (1). (2) One seat as a member of the Committee of the Regions has become vacant following the expiry of the mandate of Mr Luciano CAVERI, Vice-President of the Regional Council, member; one seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Rosario CONDORELLI, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the mandate still to run, namely until 25 January 2006: (a) as a member: Mr Luciano CAVERI Presidente della Regiona autonoma Valle d'Aosta (b) as an alternate member: Mr Rosario CONDORELLI Assessore Comunale del Commune di Sant'Agata Li Battiati (Catania). Article 2 This Decision shall be published in the Official Journal of the European Union. It shall take effect on the day of its adoption. Done at Brussels, 14 November 2005 For the Council The President T. JOWELL (1) OJ L 24, 26.1.2002, p. 38.